NOT FOR PUBLICATION                            FILED
                     UNITED STATES COURT OF APPEALS                        APR 19 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT

 RICHARD A. CANATELLA,                            No. 14-73457

                  Petitioner-Appellant,          Tax Ct. No. 13787-12

   v.
                                                 MEMORANDUM*
 COMMISSIONER OF INTERNAL
 REVENUE,

                  Respondent-Appellee.

                            Appeal from a Decision of the
                              United States Tax Court

                             Submitted April 11, 2017**

Before:       GOULD, CLIFTON, and HURWITZ, Circuit Judges.

        Richard A. Canatella, an attorney, appeals pro se from the Tax Court’s

decision, after a bench trial, upholding the determination of income tax

deficiencies and penalties. We have jurisdiction under 26 U.S.C. § 7482(a)(1).

We review for an abuse of discretion the denial of a recusal motion. Glick v.



        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Edwards, 803 F.3d 505, 508 (9th Cir. 2015). We affirm.

          The Tax Court did not abuse its discretion in denying Canatella’s motion for

recusal because Canatella failed to establish any ground for recusal. See Nobles v.

Comm’r, 105 F.3d 436, 438 (9th Cir. 1997) (explaining that the “mandatory

recusal provisions in section 455 do not apply to tax court judges,” and noting the

absence of a basis in statute or court rule for requiring tax court judges’ recusal);

see also United States v. Johnson, 610 F.3d 1138, 1147 (9th Cir. 2010) (setting

forth grounds for recusal including “whether a reasonable person with knowledge

of all the facts would conclude that the judge’s impartiality might reasonably be

questioned” (citation and internal quotation marks omitted)).

          We reject as unsupported by the record Canatella’s contention that the Tax

Court demonstrated bias, partiality, or otherwise violated Canatella’s due process

rights.

          We do not consider arguments, allegations, or evidence raised for the first

time on appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009);

Kirshner v. Uniden Corp. of Am., 842 F.2d 1074, 1077 (9th Cir. 1988).

          The Commissioner’s motion to strike extra-record material and arguments

(Docket Entry No. 26) is granted.

          AFFIRMED.




                                             2                                   14-73457